DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 06/21/2020 is entered and acknowledged by the Examiner. Claims 1 and 3-11 have been amended. Claims 1-13 are currently pending in the instant application. 
Priority
This application is a 371 of PCT/JP2018/041097 (filed on 11/06/2018). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Japan on 11/07/2017.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 07/29/2020, 08/06/2021, and 12/11/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the molar ratio" and “the amount of platinum metal” in lines 1-2.  There are insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2007/047289 A1 (hereinafter Boardman) as evidenced by US 5,017,654 (hereinafter Togashi).
Initially, it should be noted that the Togashi reference is cited in the IDS filed on 07/29/2020.
Regarding claims 1-4 and 7, Boardman discloses a photopolymerizable composition comprising a first organosiloxane having aliphatic unsaturation, a second organosiloxane having silicon-bonded hydrogen, first metal-containing catalyst activated by actinic radiation and second metal-containing catalyst activated by heat (See page 4, lines 26-29 and page 6, lines 28-30). Boardman discloses that the first organosiloxane having aliphatic unsaturation with a formula R1aR2bSi(4-a-b)/2 and fulfills the claimed component (A) of formula (1) (See page 7, line 29, to page 8, line 6). Boardman discloses that the second organosiloxane having silicon-bonded hydrogen with a formula R1aHcSi(4-a-c)/2 and fulfills the claimed component (B) of formula (2) and formula (3) (See page 8, line 23, to page 9, line 3). Boardman discloses that the first metal-containing catalyst and/or the second metal-containing catalyst comprise platinum (See page 9, lines 14-15). The first metal-containing catalyst fulfills the claimed component (C). The second metal-containing catalyst include platinum thermoplastic silicon resin complex, i.e., platinum vinylsiloxane complex (See page 10, lines 1-2), as described by the Applicant (See page 13, line 21, of present specification). Notably, Togashi discloses a microencapsulated platinum-containing catalyst including platinum/vinylsiloxane complexes that microencapsulated by thermoplastic resin with a softening point in the range of 40-250°C (See Col. 4, lines 5-27). Therefore, the platinum vinylsiloxane complex of Boardman (second metal-containing catalyst) fulfills the claimed component (D).
Regarding claims 8-13, the instant claims are product-by-process claims and are not limited to the manipulations of the recited steps, only the structure limited by the steps. Therefore, the patentability of the product (the composition) does not depend on its method of production (heating and curing process) and the claimed steps were not given patentable weight. It should be noted that Boardman discloses a step of (C) heating the photopolymerizable composition (See page 4, lines 29-30 and page 5, lines 14-15); thereby, forming a first encapsulant (claimed semi-cured product).
Regarding claim 11, Boardman discloses a composition containing all the claimed components within the claimed proportions; therefore, the composition of Boardman would yield a product having properties as recited in the instant claim. 
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Boardman as evidenced by Togashi.
Boardman as evidenced by Togashi is relied upon as set forth above.  
With respect to claim 5, Boardman discloses a polyorganosiloxane of HMe2SiO-[MeHSiO]15-[MePhSiO]15-SiMe2H would correspond to Applicant’s average unit formula (3), where f=i=j=k=l=0, e=0.0624, g=0.4688, h=0.4688 (i.e., MH0.0624DH0.4688D0.4688, MH=HMe2SiO, DH=MeHSiO and D=MePhSiO). As such, e+g+i = 0.5321, e+f = 0.0624, g+h = 0.9376 and i+j = 0. 
Boardman is silent on the presently claimed values of e+g+1 and g+h. 
However, it is noted that e+g+i value corresponds to the number of SiH moieties, which in turn would affect the crosslinking density of the cured product. Furthermore, once the g value is set in the above e+g+ 1 value, the g+h value would primarily depend on the h value (i.e., the number of D units that do not contain SiH crosslinking sites). In other words, the g+h value would also affect the chain length between two crosslinking sites. Notably, the chain length between two crosslinking sites is also directly affect the crosslinking density. As such, the values of e+g+i and g+h are Result-Effective variables. Therefore, it would have been obvious to a person having ordinary skill in the art to employ a SiH functional polyorganosiloxane having whatever e+g+i value and g+h value through routine experimentation in order to afford a cured product having a desired crosslinking density. Especially, when Applicant does not show the criticality of such values.
Regarding claim 6, Boardman discloses first metal-containing catalyst and a second metal-containing catalyst comprise platinum (See page 9, lines 14-15) and that correspond to the claimed component (C) and component (D) as described by Applicant (See page 12 line 4 to page 13 line 23 of the present specification). Boardman does not disclose a molar ratio ((C)/(D)) of an amount of platinum metal in components (C) to (D) is 0.01 to 0.8. Given that Boardman discloses the first metal-containing catalyst and the second metal-containing catalyst within the scoped of the claimed invention per Applicant’s description of the claimed component (C) and component (D). It would have been obvious for a skilled artisan at the time the invention was filed select a first metal-containing catalyst and a second metal-containing catalyst comprise of platinum as taught by Boardman and their platinum ratio (molar ratio) would be within the claimed molar ratio.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761